PD-0597-15
                           PD-0597-15                      COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                         Transmitted 5/18/2015 12:00:00 AM
                                                            Accepted 5/19/2015 3:41:27 PM
                                                                            ABEL ACOSTA
            COURT OF CRIMINAL APPEALS                                               CLERK



                           PD-_______-15

         Bernard Winfield Shortt, Appellant
                         v.
             State of Texas, Appellee.
                    On Discretionary Review from
                        No. 05-13-01639-CR
                       Fifth Court of Appeals

                   On Appeal from No. F07-00193
                    194th Judicial District Court
                           Dallas County

          Motion to Extend Time to File
         Petition for Discretionary Review
Michael Mowla
445 E. FM 1382 No. 3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant                    May 19, 2015
To the Honorable Judges of the Court of Criminal Appeals:

      Appellant Bernard Winfield Shortt moves for an extension of time of 30

days to file a petition for discretionary review:

      1.      On May 12, 2015, in Shortt v. State, 05-13-01639-CR (Tex. App.

Dallas, May 12, 2015), the Court of Appeals dismissed Appellant’s appeal,

claiming lack of jurisdiction. See attached.

      2.      The petition for discretionary review is due on June 11, 2015.

      3.      For good cause, Appellant asks for an extension of 30 days until July

11, 2015 to file the petition for discretionary review.

      4.      No previous extension to file the petition for discretionary review has

been filed.

      5.      Appellant relies on the following facts as good cause for the requested

extension: undersigned counsel Michael Mowla just completed a brief in a large

federal tax fraud case in USA v. Perez, 15-10026, which was filed in the Fifth

Circuit on May 15, 2015.

      6.      Further, Mowla has the following briefs, petitions for discretionary

review, or other pleadings due soon:

            Motion and Brief under 28 U.S.C. § 2255 in USA v. Boutte, 4-12-CR-
             00249, to be filed in the Eastern District of Texas.

            Appellant’s Brief due in USA v. Wafer, 15-10089, Fifth Circuit, due
             May 27, 2015.

                                       Page 2 of 4
             Petition for Rehearing En Banc in USA v. Trevino, 13-50849, Fifth
              Circuit, due June 4, 2015, 2015.

             Reply Brief in a proceeding 28 U.S.C. § 2254 in Esparza v. Director,
              4-14-CV-00694, Eastern District of Texas, due June 19, 2015.

             Two applications for writs of habeas corpus under Article 11.072 and
              11.09 expected to be filed in the next few weeks in Denton and
              Tarrant Counties.

      7.       In addition, Mowla was recently appointed in a death penalty case

under Article 11.071 in Ex parte Kenneth Thomas, F86-85539.

      8.       Mowla also continues to work on a federal habeas corpus death

penalty case, Jones v. Stephens, 4:05-CV-638, Northern District of Texas.

      9.       Finally, Mowla also continues to work on several habeas cases

involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      10.      This Motion is not filed for purposes of delay, but so that justice may

be served.

                                        Prayer

      Appellant prays that this Court grant this motion for an extension of time to

file a petition for discretionary review.

                                        Respectfully submitted,




                                       Page 3 of 4
                                      Michael Mowla
                                      445 E. FM 1382 No. 3-718
                                      Cedar Hill, Texas 75104
                                      Phone: 972-795-2401
                                      Fax: 972-692-6636
                                      michael@mowlalaw.com
                                      Texas Bar No. 24048680
                                      Attorney for Appellant




                                      /s/ Michael Mowla
                                      By: Michael Mowla

                              Certificate of Service

       I certify that on May 16, 2015, a true and correct copy of this document was
served by email on the District Attorney’s Office, Dallas County, Appellate
Division to Lori Ordiway at lori.ordiway@dallascounty.org, Lisa Smith at
lisa.smith@dallascounty.org,        and        on      Marissa        Elmore     at
Marisa.Elmore@dallascounty.org; and by email on the State Prosecuting Attorney
to Lisa McMinn at Lisa.McMinn@spa.texas.gov, and John Messinger at
john.messinger@spa.state.tx.us. See Tex. Rule App. Proc. 9.5 (2015) and 68.11
(2015).




                                      /s/ Michael Mowla
                                      By: Michael Mowla




                                    Page 4 of 4
DISMISS; Opinion Filed May 12, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01639-CR

                        BERNARD WINFIELD SHORTT, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-00193-M

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Evans


       Appellant Bernard Winfield Shortt appeals from an order granting him shock probation

which imposed restitution as a condition of probation. Appellant contends the order violates his

Fifth Amendment right against double jeopardy and requests that this court delete the restitution

order. The State did not agree there was a constitutional infirmity, but agreed for statutory

reasons that the trial court erred by ordering appellant to pay restitution and requested that this

Court modify the order to delete the condition requiring restitution. After a review of the issue

before us, we dismiss the appeal for want of jurisdiction.

                                        BACKGROUND

       In January 2007, appellant was indicted for burglary of a habitation. On October 12,

2007, appellant signed a judicial confession and a plea agreement which recommended that he
receive seven years’ deferred community supervision as his sentence. Appellant waived trial by

jury and entered a guilty plea. The court accepted appellant’s plea but did not make a finding of

guilt and passed the case to a later date. On December 7, 2007, the court held a hearing and

placed appellant on seven years’ deferred adjudication and ordered payment of $9,085 in

restitution. The conditions for appellant’s community supervision required, among others things,

that he make monthly payments toward his restitution, complete 800 hours of community

service, and report to a supervision officer.

       On May 17, 2013, the State filed a motion to revoke probation or proceed with an

adjudication of guilt after appellant violated numerous conditions of his probation including

failure to pay restitution. At the subsequent revocation hearing, appellant entered a plea of

“true” to the State’s allegations. Appellant also signed a plea agreement in which he admitted to

violating the conditions of his community supervision including the failure to pay restitution.

The trial court concluded that appellant had violated the terms of his probation and entered a

Judgment Adjudicating Guilt. This judgment sentenced appellant to ten years’ confinement.

The trial court did not orally pronounce a fine or restitution, and the section in the judgment

referring to restitution reads: “Restitution: $N/A.”

       Appellant began his incarceration on May 31, 2013 and remained incarcerated until

October 25, 2013 when he returned to court for a shock probation hearing. At the hearing, the

trial court asked appellant if he owed restitution and appellant’s counsel objected.     Counsel

argued that because the trial court did not pronounce restitution during sentencing at the

revocation hearing, the trial court could not include it among the conditions of appellant’s shock

probation. At the conclusion of the hearing, the court granted the request for shock probation,

suspended the ten-year sentence of imprisonment, placed appellant on five years’ community

supervision and ordered, over counsel’s objection, appellant to pay restitution.   The trial court

                                                –2–
required payment of restitution as a condition of community supervision. Condition (q) of

appellant’s conditions of community supervision addressed the issue of restitution:

         Make restitution in the amount of $6,178.00 for the loss sustained by the injured
         party. Payments are to be paid through the community supervision officer of this
         court at the rate of $110.00 per month. First payment is due on or before
         11/30/2013 and a like payment is due on or before the first day of each month
         thereafter until paid in full[.]

Appellant then filed a notice of appeal regarding the restitution provision in the order.

                                                   ANALYSIS

         In his sole point of error, appellant asserts that the trial court erred and violated his Fifth

Amendment right against double jeopardy by including restitution as a condition of his shock

probation. The State did not concede that a violation of appellant’s Fifth Amendment rights had

occurred, but did concede that the court lacked statutory authority to include the restitution in the

order granting shock probation. 1 We do not reach these arguments because of the jurisdictional

impediment in this case.

         The trial court certified appellant could appeal this case and, as noted above, both

appellant and the State filed briefs treating the case as appealable. But the parties cannot confer

jurisdiction on this court even if they agreed to do so. See State v. Roberts, 940 S.W.2d 655, 657

(Tex. Crim. App. 1996) (“subject matter jurisdiction cannot be conferred by agreement of the

parties; jurisdiction must be vested in a court by constitution or statute”), overruled on other

         1
            The trial court sentenced appellant to ten years’ confinement in the order adjudicating guilt but did not
mention restitution. The Texas Court of Criminal Appeals has twice concluded that restitution is punitive in
nature. Weir v. State, 278 S.W.3d 364, 366 (Tex. Crim. App. 2009) (citing Ex parte Cavazos, 203 S.W.3d 333, 338
(Tex. Crim. App. 2006)). The court has held that if restitution is ordered, judgments are required to state the amount
of restitution. Bailey v. State, 160 S.W.3d 11, 15 (Tex. Crim. App. 2004) (citing TEX. CODE CRIM. PROC. ANN. art.
42.01(25)). The court of criminal appeals has further concluded that where neither the parties nor the trial court
mention restitution during the sentencing hearing or as part of the oral pronouncement of sentence yet restitution
appears in the written judgment, the defendant is entitled to have the order of restitution deleted from the judgment.
Burt v. State, 445 S.W.3d 752, 757-58 (Tex. Crim. App. 2014) (citing numerous authorities). Here, we understand
the State to argue that because the trial court did not include restitution as part of its pronouncement of its
adjudication of guilt, no provision of article 42.12 authorized the court to impose restitution later as a term of
probation in the trial court’s shock probation order. The court of criminal appeals has not reached this issue.



                                                        –3–
grounds by State v. Madrano, 67 S.W.3d 892 (Tex. Crim. App. 2002); see also Zepeda v. State,

993 S.W.2d 167 (Tex. App.—1999, pet. ref’d) (declining to construe appeal for denial of shock

probation as a writ of habeas corpus because appellate court lacks original habeas corpus

jurisdiction in criminal matters). As other Texas courts have previously held, we hold that there

is no statutory authority which confers jurisdiction upon an appellate court jurisdiction to

consider an appeal from an order imposing shock probation pursuant to article 42.12 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 6 (West Supp.

2014); Perez v. State, 938 S.W.2d 761, 762-63 (Tex. App.—Austin 1997, pet. ref’d) (dismissing

appeal for lack of jurisdiction because defendant cannot appeal an order granting shock

probation); Pippin v. State, 271 S.W.3d 861 (Tex. App.—Amarillo 2008, no pet.) (same); see

also Houlihan v. State, 579 S.W.2d 213 (Tex. Crim. App. 1979) (dismissing appeal of order

denying motion for shock probation); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977)

(dismissing appeal of order denying modification of conditions of shock probation); see also

Roberts v. State, No. 04-10-00558-CR, 2010 WL 4523788 (Tex. App.—San Antonio Nov. 10,

2010, pet. ref’d) (mem. op., not designated for publication) (dismissing appeal of shock

probation); Thursby v. State, 05-94-01772-CR, 1997 WL 472310, at *3 (Tex. App.—Dallas Aug.

20, 1997, pet. ref’d) (mem. op., not designated for publication) (same). The statute currently

permits appeals of an order revoking probation. See TEX. CODE CRIM. PROC. ANN. art. 42.12,

§ 23(b) (defendant “may appeal the revocation”). Because appellant appeals from an order

granting shock probation, we do not have jurisdiction to consider his appeal.




                                               –4–
                                        CONCLUSION

       We dismiss this appeal for lack of jurisdiction.



                                                          / David Evans/
                                                          DAVID EVANS
                                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131639F.U05




                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BERNARD WINFIELD SHORTT,                             On Appeal from the 194th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F07-00193-M.
No. 05-13-01639-CR         V.                        Opinion delivered by Justice Evans.
                                                     Justices Francis and Stoddart participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the appeal is dismissed for want of jurisdiction.

Judgment entered this 12th day of May, 2015.




                                               –6–